J-A18023-22

                                  2022 PA Super 152

    JOHN JONES AND TANYA JONES                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellants              :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    ERIE INSURANCE EXCHANGE                    :   No. 690 WDA 2020

                Appeal from the Judgment Entered June 30, 2020
                  In the Court of Common Pleas of Erie County
                          Civil Division at 11527-2019


BEFORE: STABILE, J., MURRAY, J., and McLAUGHLIN, J.

OPINION BY MURRAY, J.:                              FILED: SEPTEMBER 7, 2022

       In this underinsured motorist (UIM) automobile insurance action, John

Jones and Tanya Jones (Appellants) appeal from the judgment entered against

them and in favor of Erie Insurance Exchange (Erie). At issue is whether a

certain contractual exclusion, contained in Appellants’ personal automobile

insurance policy issued by Erie, violates Pennsylvania’s Motor Vehicle Financial

Responsibility Law (MVFRL),1 75 Pa.C.S.A. § 1701, et seq.           Upon careful

review, we reverse and remand for further proceedings.

       The trial court summarized the factual history as follows:

       This case stems from a motor vehicle accident wherein Appellant
       John Jones [(Jones or Mr. Jones)] was operating his employer’s,
       Time Warner Cable’s, bucket truck when he became involved in a
       motor vehicle accident with a third party driver. [Mr.] Jones
____________________________________________


1 “[T]he MVFRL is comprehensive legislation governing the rights and
obligations of the insurance company and the insured under liability insurance
policies covering motor vehicles.” Sayles v. Allstate Ins. Co., 219 A.3d
1110, 1124 (Pa. 2019) (citation omitted).
J-A18023-22


       suffered various injuries due to this accident. The third party
       driver’s insurer paid to [Appellants] the $100,000.00 maximum
       allowed under the third party driver’s [automobile insurance]
       policy. However, Appellants subsequently filed a supplemental
       claim for … [UIM] coverage with [Erie], their own personal
       automobile insurer. [Erie] denied Appellants’ UIM claim pursuant
       to the “regularly used, non-owned vehicle exclusion” [(or “regular
       use exclusion”)2] contained in Appellants’ policy because … Jones
       was operating his employer’s vehicle, for which Appellants had not
       purchased insurance.

Trial Court Opinion, 9/11/20, at 1-2 (footnote 2 added); see also id. at 2

(observing, “[t]he material facts … are not in dispute” and “neither party

contested the automobile insurance policy in question or the presence of the

‘regularly used, non-owned vehicle exclusion’ within the … policy itself.”).

       On August 30, 2019, Appellants filed a complaint against Erie asserting

one count of breach of contract.           Erie filed an answer, new matter, and

counterclaim on October 4, 2019. Erie filed a motion for judgment on the

pleadings on February 3, 2020, claiming “pursuant to Pennsylvania law …,

[Appellants’ UIM] claim is barred by the ‘regular use’ exclusion.” Motion for

Judgment on the Pleadings, 3/3/20, at ¶ 29.            Appellants filed a brief in

opposition on March 2, 2020, arguing the regular use exclusion was

unenforceable as being contrary to the provisions of the MVFRL and public




____________________________________________


2 The regular use exclusion indicated that UIM insurance coverage would not
apply to, “bodily injury to ‘you’ … using a non-owned ‘motor vehicle’ … which
is regularly used by ‘you’ … but not insured for Uninsured or Underinsured
Motorists Coverage under this policy.” Complaint, 8/30/19, Ex. 1 (Erie Policy
UIM/UM Coverage Endorsement at p. 3) (bold omitted).

                                           -2-
J-A18023-22


policy. The trial court held a hearing and considered argument on the matter

on June 4, 2020.

      On June 17, 2020, the trial court issued an opinion and order granting

Erie’s motion for judgment on the pleadings. Judgment was entered in Erie’s

favor on June 30, 2020. This timely appeal followed. Appellants timely filed

a Pa.R.A.P. 1925(b) statement of errors complained of on appeal.             In its

Opinion, the trial court rejected all of Appellants’ claims, and opined it properly

granted judgment on the pleadings, reasoning in relevant part:

            [T]here are no disputes as to any material facts in the
      instant case and as a clear matter of law, the “regularly used, non-
      owned vehicle exclusion” is valid and enforceable under
      Pennsylvania law.

                                      ***

            In Pennsylvania, the “regularly used, non-owned vehicle
      exclusion” has been held by the [Pennsylvania] Supreme Court to
      be valid and enforceable under the MVFRL and public policy. See
      Bur[]stein v. Prudential Property and Cas. Ins. Co., 809 A.2d
      204 (Pa. 2002); Williams v. Geico Government Employees
      Ins. Co., 32 A.3d 1195 (Pa. 2011)[.]

Trial Court Opinion, 9/11/20, at 3, 6.

      On October 15, 2020, Appellants and Erie filed in this Court a joint

application to stay the appeal (Application), until a separate panel of this Court

issued its decision in a related case, Rush v. Erie Ins. Exch., 1443 EDA 2020.

The parties asserted in the Application that Rush implicated the “viability of

the regular use exclusion under the MVFRL, which is the same question at

issue in this case.”   Application, 10/15/20, at ¶ 9; see also id. at ¶ 10


                                       -3-
J-A18023-22


(claiming, “[t]he resolution of Rush … is likely to affect the resolution of this

matter.”). This Court granted the Application on October 21, 2020.

       On October 22, 2021, the panel in Rush issued a precedential decision,

in a “case of first impression[.]” Rush v. Erie Ins. Exch., 265 A.3d 794, 795

(Pa. Super. 2021) (opinion by Dubow, J., joined by Bender, P.J.E., and

Stevens, P.J.E.).3 We discuss Rush in greater detail below. Briefly, the panel

held that the regular use exclusion in plaintiffs’ personal automobile insurance

policy, issued by Erie, conflicted with the clear language of the MVFRL, and

was therefore unenforceable. Id. at 797.

       On February 25, 2022, Appellants and Erie filed another joint application

to stay, acknowledging the decision in Rush.         Joint Application to Stay,

2/25/22, at ¶ 6. The parties stated:

       Although an opinion in Rush has been issued, a petition for
       allocatur to the Pennsylvania Supreme Court was filed thereafter
       and currently remains pending. The resolution of Rush by the
       Pennsylvania Supreme Court is likely to affect the resolution of
       this matter.

Id. at ¶¶ 7-8. This Court denied the joint application on March 11, 2022,

stating: “It is well-settled that until the Supreme Court overrules a decision

of this Court, this Court’s decision is the law of this Commonwealth. Benson

v. Patterson, 782 A.2d 553, 556 (Pa. Super. 200[1).]” Order, 3/11/22.




____________________________________________


3 The trial court in this appeal did not have the benefit of the Rush decision
in issuing its ruling, as this Court decided Rush approximately one year later.

                                           -4-
J-A18023-22


      On June 27, 2022, the Supreme Court of Pennsylvania, at 37 MAL 2022,

granted allowance of appeal of this Court’s decision in Rush. Rush v. Erie

Ins. Exch., 2022 WL 2299279 (Pa. 2022) (Rush - Allocatur). The Supreme

Court granted allowance of appeal on the following issue, as stated by the

petitioner, Erie:

      Whether the decision of the three-judge panel of the Superior
      Court is in direct conflict with the Pennsylvania Supreme Court
      decisions in Burstein v. Prudential Prop. & Cas. Ins. Co., 809
      A.2d 204 (Pa. 2002) and Williams v. GEICO Gov’t Emps. Ins.
      Co., 32 A.3d 1195 (Pa. 2011) and whether the Superior Court
      erred as a matter of law by finding that the “regular use exclusion”
      contained in Pennsylvania auto insurance policies violates the
      Pennsylvania Motor Vehicle Financial Responsibility Law, 75
      Pa.C.S. § 1701, et. seq.

Id. at *1 (brackets omitted).

      On appeal, Appellants present three issues for our review:

      A. Whether the “regular use” exclusion may not be enforced
         because to do so would conflict with this Court’s decision in
         Rush v. Erie Insurance Exchange, 265 A.3d 794 (Pa. Super.
         2021)?

      B. Whether the “regular use” exclusion may not be enforced
         because it operates to limit the scope of underinsured motorist
         coverage required by the MVFRL?

      C. Whether the “regular use” exclusion is unenforceable because
         it is contrary to public policy articulated in the MVFRL?

Appellants’ Brief at 3-4 (some capitalization omitted).

      The standard we apply when reviewing the grant of a motion for

judgment on the pleadings is as follows:




                                     -5-
J-A18023-22


            Entry of judgment on the pleadings is permitted under
      Pennsylvania Rule of Civil Procedure 1034, which provides that
      “after the pleadings are closed, but within such time as not to
      unreasonably delay trial, any party may move for judgment on
      the pleadings.” Pa.R.C.P. 1034(a). A motion for judgment on the
      pleadings is similar to a demurrer. It may be entered when there
      are no disputed issues of fact and the moving party is entitled to
      judgment as a matter of law.

                                    ***

           We will affirm the grant of such a motion only when the
      moving party’s right to succeed is certain and the case is so free
      from doubt that the trial would clearly be a fruitless exercise.

Kote v. Bank of N.Y. Mellon, 169 A.3d 1103, 1107 (Pa. Super. 2017)

(citation omitted).

      In their first issue, Appellants argue this Court’s decision in Rush “is

squarely on point and controls the outcome of this appeal.” Reply Brief for

Appellants at 1; see also Appellants’ Brief at 11 (asserting, “[t]here are no

meaningful differences between the facts of Rush and those of the present

appeal.”). Appellants claim:

      As in Rush, here there is no dispute that Mr. Jones has
      satisfactorily plead all three of the Section 1731 requirements
      [discussed in Rush, infra], and that he would therefore be eligible
      to recover UIM benefits from Erie absent the “regular use”
      exclusion. Thus, this Court must find that the trial court erred in
      concluding that the “regular use” exclusion is enforceable
      because, to quote Rush, “since the ‘regular use’ exclusion limits
      the scope of UIM coverage that the MVFRL requires Erie [] to
      provide to Insureds, it is unenforceable.” Rush, 265 A.3d at 798.

Appellants’ Brief at 13-14.    This claim presents a pure question of law;

accordingly, “our scope of review is plenary, and our standard of review is




                                     -6-
J-A18023-22


non-deferential.” Quigley v. Unemployment Comp. Bd. of Review, 263

A.3d 574, 589 (Pa. 2021).

     In Rush, a City of Easton Police detective (Mr. Rush) suffered serious

injuries when two other motorists crashed into his police cruiser. Rush, 265

A.3d at 795. Mr. Rush did not own or insure the police cruiser, but he and his

wife (collectively, Insureds) owned two personal automobile insurance policies

issued by Erie (collectively, the Erie Policies). Id. The Erie Policies both

provided for UIM coverage, and both included regular use exclusion clauses

(containing nearly identical language to that of the regular use exclusion

clause in the instant appeal). Id.; see also footnote 2, supra. Insureds

sought a declaratory judgment that the regular use exclusion violated the

MVFRL and was thus unenforceable. Rush, 265 A.3d at 795. The trial court

granted Insureds’ motion for summary judgment, holding the regular use

exclusion violated the MVFRL. Id.

     On appeal, this Court affirmed, reasoning as follows:

            Importantly, where a provision of an insurance contract
     contravenes the MVFRL, we shall find that provision
     unenforceable.      [Sayles, 219 A.3d] at 1123.           See also
     Generette [v. Donegal Mut. Ins. Co.], 957 A.2d [1180,] 1191
     [(Pa. 2008)] (holding that “stipulations in a contract of insurance
     in conflict with, or repugnant to, statutory provisions which are
     applicable to, and consequently form a part of, the contract, must
     yield to the statute, and are invalid, since contracts cannot change
     existing statutory laws” (citation omitted)). This is because
     “[i]nsurers do not have a license to rewrite statutes.” Prudential
     Prop. And Cas. Ins. Co. v. Colbert, 572 Pa. 82, 813 A.2d 747,
     751 (Pa. 2002) (holding that insurers cannot limit MVFRL’s
     definitions “and thereby provide coverage of a lesser scope than
     the MVFRL requires.”).

                                    -7-
J-A18023-22



          Section 1731 of the MVFRL governs the scope of UIM
     coverage in Pennsylvania. 75 Pa.C.S. § 1731. It provides that,
     absent a rejection of coverage, insurers shall provide UIM
     coverage that “protect[s] persons who suffer injury arising out of
     the maintenance or use of a motor vehicle and are legally entitled
     to recover damages therefor from owners or operators of
     underinsured motor vehicles.” Id. at § 1731(c).

             Insurers are relieved of the obligation of providing UIM
     coverage only when an insured waives such coverage by
     executing a statutorily prescribed rejection form.      Id. at §§
     1731(c), (c.1). In the absence of a signed and valid rejection
     form, “uninsured or underinsured coverage, or both, as the case
     may be, under that policy shall be equal to the bodily injury
     liability limits.” Id. at § 1731(c.1).

            Taken as a whole, Section 1731 mandates that insurers
     provide insureds coverage when the insured satisfies three
     requirements. The insured must (1) have suffered injuries arising
     out of the maintenance or use of a motor vehicle; (2) be legally
     entitled to recover damages from the at-fault underinsured driver;
     and (3) have not rejected UIM coverage by signing a valid
     rejection form. Id. at §§ 1731(c), (c.1).

           We emphasize that Section 1731 defines the scope of UIM
     coverage broadly. It requires UIM coverage whenever an insured
     suffers injuries “arising out of the … use of a motor
     vehicle.” Id. at § 1731(c) (emphasis added). Section 1731 does
     not consider who owns the vehicle and the frequency with which
     the insured uses it.

        Enforceability of the “Regular Use” Exclusion to UIM
                               Coverage

           The parties do not dispute that, absent the “regular use”
     exclusion clause, Insureds would be eligible to receive UIM
     benefits under the Erie Policies. Mr. Rush satisfied all three of
     the Section 1731 requirements: he suffered injuries arising out of
     use of a motor vehicle, was legally entitled to recover damages
     from the at-fault underinsured drivers, and never signed a
     rejection form waiving his right to UIM coverage.

                                   ***

                                   -8-
J-A18023-22



            The trial court found that the “regular use” exclusion is
     unenforceable because it modifies the clear and unambiguous
     requirements of the MVFRL and functions to preclude Mr. Rush
     from accessing UIM benefits to which he would otherwise be
     entitled. …

            We agree with the trial court’s conclusion. The “regular use”
     exclusion in the Erie Policies limits the scope of UIM coverage
     required by Section 1731 by precluding coverage if an insured is
     injured while using a motor vehicle that the insured regularly uses
     but does not own. This exclusion conflicts with the broad language
     of Section 1731(c), which requires UIM coverage in those
     situations where an insured is injured arising out of the “use of a
     motor vehicle.” In other words, the exclusion limits Section
     1731(c)’s coverage mandate to situations where an insured is
     injured arising out of “use of an owned or occasionally used motor
     vehicle.” Since the “regular use” exclusion conflicts with the clear
     and unambiguous language of Section 1731 of the MVFRL, it is
     unenforceable.

            In support of its argument, [Erie] cites Williams v. GEICO
     Govt. Emp. Ins. Co., 613 Pa. 113, 32 A.3d 1195, 1199 (Pa.
     2011), a case addressing “whether the regular-use exclusion, as
     applied to a state trooper, is void as against a public policy that
     favors protecting first responders.” Our Supreme Court, after
     conducting a public policy analysis, concluded that the insured had
     failed to meet the high burden of establishing that the regular use
     exclusion violated the public policy supporting the MVFRL. Id. at
     1206.

           We note that the Court, in dicta, stated that a “regular use”
     exclusion clause did not violate the express terms of
     the MVFRL. Id. at 1208. Since this was not the issue before the
     Court on appeal, it is dicta and we are not bound by it. See
     Commonwealth v. Romero, 646 Pa. 47, 183 A.3d 364, 400 n.18
     (Pa. 2018) (explaining that dictum is “judicial comment made
     while delivering a judicial opinion, but one that is unnecessary to
     the decision in the case and therefore not precedential[.]”).

           Additionally, the Supreme Court in Williams relied upon
     Erie Ins. Exch. v. Baker, 601 Pa. 355, 972 A.2d 507 (Pa. 2008)
     (plurality decision), which our Supreme Court abrogated in


                                    -9-
J-A18023-22


      Gallagher v. GEICO Indemn. Co., 650 Pa. 600, 201 A.3d 131,
      135 (Pa. 2019).

            In conclusion, since the “regular use” exclusion limits the
      scope of UIM coverage that the MVFRL requires Erie [] to provide
      to Insureds, it is unenforceable.

Rush, 265 A.3d at 796-98 (emphasis in original; footnotes omitted).

      Upon review, we agree with Appellants that Rush is controlling.

Further, “until the Supreme Court overrules” Rush, “our decision is the law of

this Commonwealth.” Benson, 782 A.2d at 556 (citation omitted). In this

case, as in Rush, Appellants “satisfied all three of the Section 1731

requirements,” where Mr. Jones “suffered injuries arising out of use of a motor

vehicle,   was   legally   entitled   to    recover   damages   from   the   at-fault

underinsured driver[], and never signed a rejection form waiving his right to

UIM coverage.” Rush, 265 A.3d at 797.

      Erie argues Rush is contrary to Pennsylvania Supreme Court precedent,

namely, Williams and Burstein, supra. Appellee’s Brief at 31, 35 (claiming

Rush was “improperly decided … and is in discord with the rest of the appellate

decisions on this issue.”); see also Trial Court Opinion, 9/11/20, at 3, 6,

supra (relying upon Williams and Burstein in concluding that the

Pennsylvania Supreme Court has held regular use exclusions “to be valid and

enforceable under the MVFRL and public policy.”).           We disagree, and are

guided by and adopt the reasoning of the United States District Court for the

Western District of Pennsylvania in the recent non-precedential decision,

Johnson v. Progressive Advanced Ins. Co., 2022 WL 541520 (W.D. Pa.

                                           - 10 -
J-A18023-22


Feb. 23, 2022).4        The Johnson Court cogently analyzed Williams and

Burstein as follows:

              In Williams, the Pennsylvania Supreme Court stated that it
       was granting “review to address whether the ‘regular-use’
       exclusion contained in a personal automobile insurance policy is
       valid to preclude payment of … UIM[] benefits to a police officer
       injured in the course of employment while operating a police
       vehicle for which the officer did not have the ability to obtain UIM
       coverage.” 32 A.3d at 1197. However, the Court later in its
       opinion clarified that in granting Williams’ allowance of appeal, it
       was limiting its review “to whether public policy requires
       permitting a police officer to recover UIM benefits under his
       personal automobile insurance policy, when the recovery would
       be     otherwise    precluded    by   the    policy’s   ‘regular-use’
       exclusion.” Id. at 1198. The Court stated a second time, “[i]n
       the instant case, we must determine whether [the] regular-use
       exclusion[] is void as against a public policy that favors protecting
       first responders.” Id. at 1199.

             Under the facts of the Williams case, at the time of the
       automobile accident, police officer Williams was seriously injured
       while operating a car owned and maintained by the Pennsylvania
       State Police. Id. at 1197. Officer Williams maintained his own
       personal automobile insurance with GEICO, which provided UIM
       coverage limits of $50,000 per person and $100,000 per accident
       with stacking available. Id. When Williams sought to recover the
       UIM benefits from GEICO, GEICO denied coverage based on the
       regular-use exclusion in its policy which indicated that UIM
       coverage would not apply when Williams was “using a motor
       vehicle furnished for [his] regular-use, … which is not insured
       under this policy.” Id.

             When GEICO filed a motion for summary judgment based on
       this exclusion, the trial court granted it, and the Pennsylvania
       Superior Court affirmed in an unpublished memorandum …. When
____________________________________________


4We recognize that Pennsylvania Courts “may look to federal case law for its
persuasive value.” Rudalavage v. PPL Elec. Utils. Corp., 268 A.3d 470,
479 n.7 (Pa. Super. 2022) (citation omitted). Although Johnson is not a
precedential federal decision, its reasoning is cogent and correctly interprets
Pennsylvania state case law.

                                          - 11 -
J-A18023-22


     Williams sought review from the Pennsylvania Supreme Court, the
     Court began its analysis by noting a recent trend had been for
     litigants to claim that specific insurance policy provisions violated
     public policy, and specifically referenced Penna. Nat. Mut. Cas.
     Co. v. Black, 591 Pa. 221, 916 A.2d 569 (Pa. 2007), wherein the
     Pennsylvania Supreme Court held:

         “Generally, courts must give plain meaning to a clear and
         unambiguous contract provision unless to do so would be
         contrary to a clearly expressed public policy.” Colbert,
         813 A.2d at 750. In recent years, this Court has addressed
         several claims that unambiguous provisions in automobile
         insurance policies are unenforceable because they violate
         public policies expressed in or underlying the MVFRL. In
         response, we have repeatedly emphasized our reticence to
         throw aside clear contractual language based on “the often
         formless face of public policy.” Id. at 752.

     916 A.2d at 578.

            In light of the Black decision and the Court’s reluctance to
     disregard unambiguous contract terms based on public policy,
     Williams essentially asked the Pennsylvania Supreme Court to a
     carve out a narrow public policy exception for emergency
     responders so that he and other emergency responders could
     collect UIM benefits, noting that other statutory provisions (such
     as the Heart and Lung Act, the Workers’ Compensation Act, the
     Occupational Disease Act, and the Emergency Medical Services
     Act), all illustrated the legislature’s desire to protect and provide
     for first responders. Thus, Williams argued that not allowing him
     to collect UIM benefits would indeed violate public policy as
     illustrated by the legislative intent behind those other Acts which
     protected first responders.

            Disagreeing with Williams’ argument, the Pennsylvania
     Supreme Court held, “if any public policy can be derived from
     these statutes, it is clear that the statutes favor requiring the first
     responder’s employer to protect its employee, rather than any
     private person or entity.” 32 A.3d at 1203. The Court went on to
     conclude that even if it were to agree with Williams’ opinion as to
     the state legislature’s desire to protect and provide for first
     responders, the Court “could not conclude that it requires
     invalidating the regular-use exclusion.” Id. The Court further
     held that it was “not the proper function of this Court to weigh

                                     - 12 -
J-A18023-22


     competing public policy interests” finding that task to be “best
     suited for the [state] legislature.” Id. at 1204.

           Next, Pennsylvania’s Supreme Court in Williams
     reexamined its prior decision in Burstein …, wherein the Court
     held that the exclusion of UIM coverage for injuries while using a
     regularly used, non-owned car comported with public policy. 32
     A.3d at 1204. In reaching its decision in Burstein, the Court
     declined to award UIM benefits to Mrs. Burstein[,] whose
     employer had waived UIM coverage on a car it had provided to
     Mrs. Burstein for her own use. When Mrs. Burstein tried to collect
     under her own personal UIM insurance policy issued by Prudential,
     the Court agreed that Prudential’s policy, which contained a
     regular-use exclusion, did not violate public policy and thereby
     precluded her (and her husband) from recovering UIM benefits.

           After conducting this review, the Court in Williams held:

        The crucial factors underlying Burstein and the instant
        case are identical — an employee injured while driving his
        employer-owned vehicle attempted to recover UIM
        benefits from his private insurer without compensating the
        insurer for that unknown risk. … In that regard, we find
        that [a]ppellant’s position conflicts with the overall policies
        of the MVFRL, which include cost containment and the
        correlation between the scope of coverage and the
        reasonable premiums collected. Therefore, we reaffirm
        Burstein and hold that the regular-use exclusion is not
        void as against public policy.

     32 A.3d at 1206 [(footnote and one citation omitted)].

            This Court finds that the Pennsylvania Supreme Court’s
     analysis in Williams clearly focused its analysis on whether
     the regular-use exclusion in a UIM benefits insurance
     contract generally violated public policy, and specifically, the
     public policies underlying the MVFRL, and ultimately, based on its
     earlier precedent in the [] Black[] and Burstein cases,
     determined that a regular-use exclusion did not violate public
     policy.

            After distinctly identifying the issue on review in Williams
     to determine “whether public policy requires permitting a police
     officer to recover UIM benefits under his personal automobile

                                    - 13 -
J-A18023-22


     insurance policy, when the recovery would be otherwise precluded
     by the policy’s ‘regular-use’ exclusion[,]” and after writing pages
     on the public policy arguments (as this Court abbreviated above),
     the Supreme Court tacked on a few paragraphs discussing
     whether the regular-use exclusion violated the express language
     of the MVFRL. 32 A.3d at 1207. In this regard, the Supreme
     Court summed up its position by stating:

           [Williams] and the [amici, Pennsylvania Association for
           Justice (PAJ),] also assert that the regular-use exclusion
           violates the express language of the MVFRL. In advancing
           this argument, [Williams] and the amici essentially seek to
           re-litigate Burstein. However, [Williams] presents no
           compelling reason to revisit the prior decision.

                                      ***

           Moreover, to the extent that [Williams] and the PAJ ask us
           to reconsider the holding in Burstein and find that the
           regular-use exclusion itself violates public policy due to the
           conflict with the MVFRL, their arguments are misplaced.
           To re-interpret 75 Pa.C.S. § 1731 to preclude long-
           standing exclusions to UIM coverage on public policy
           grounds would violate the canons of statutory
           construction. Commonwealth v. Mitchell, 588 Pa. 19,
           902 A.2d 430 (2006), cert. denied, 549 U.S. 1169, 127
           S.Ct. 1126, 166 L.Ed.2d 897 (2007).

     Id.

           Importantly, this Court’s review of the Burstein decision
     has revealed that the Supreme Court did not consider nor
     discuss whether [a] regular-use exclusion in a UIM policy
     expressly conflicted with any specific provision of the
     MVFRL. Like Williams, the Burstein decision focuses solely
     on whether the regular-use exclusion violates public policy
     when construed against the legislative intent of the MVFRL — to
     contain the costs of insurance. Given the Supreme Court’s stated
     scope of review in the Williams case, the above-quoted
     statements are, at best, dicta, and thus, non-binding as
     precedent. Moreover, because neither the Burstein nor the
     Williams cases analyzed whether a regular-use exclusion
     found in the UIM portion of an automobile insurance policy
     expressly violates a specific provision of Pennsylvania’s

                                      - 14 -
J-A18023-22


      MVFRL, the above-quoted statements are merely conclusory and
      lack any legal support. Thus, this Court does not find the above-
      quoted statements in the Williams case, which rely on the
      analysis of the Burstein case, to be persuasive on the issue of
      whether a regular-use exclusion found in the UIM portion of an
      automobile insurance policy expressly violates a specific provision
      or provisions of Pennsylvania’s MVFRL.

Johnson, 2022 WL 541520, at **3-5 (emphasis added; underline and

footnote in original omitted).

      The federal court in Johnson then summarized Rush – including the

panel’s observation with respect to the aforementioned dicta in Williams –

and held as follows:

      After the extensive review in Williams, and given the antecedent
      cases which led to the Williams decision (specifically[, Black]
      and Burstein), this Court concurs with the Superior Court’s
      analysis in Rush – namely[,] that the statement the
      Pennsylvania Supreme Court issued its Williams opinion[,]
      finding that a regular-use has not considered the specific issue of
      whether a regular-use exclusion indicating an automobile UIM
      insurance policy’s regular-use exclusion does not violate the
      express language of the MVFRL — to be dicta, and therefore,
      not controlling on this very narrow issue.

Johnson, 2022 WL 541520, at *5 (emphasis added).           Finally, the federal

court concluded:

      [B]ecause the Superior Court in Rush … held that the regular-use
      clause of an insurance contract contravenes Section 1731 of the
      MVFRL, this Court is bound by that decision, as it is the most
      current body of law governing this discreet issue.

Id. at *7 (emphasis added; footnote omitted); see also Evanina v. First

Liberty Ins. Corp., 2022 WL 584499, at **2-5 (M.D. Pa. Feb. 25, 2022)

(discussing interplay of Rush and Williams, and holding, “this court predicts


                                    - 15 -
J-A18023-22


that the Pennsylvania Supreme Court[, i.e., upon issuing its ruling with respect

to Rush - Allocatur,] will find the regular use exclusion is contrary to the

unambiguous       provisions     of   the      MVFRL    and   therefore   invalid   and

unenforceable.”). We agree with and adopt the Johnson Court’s analysis and

conclusion.

        Finally, we reject Erie’s claim that this Court’s prior decision in Adamitis

v. Erie Ins. Exch., 54 A.3d 371 (Pa. Super. 2012),5 “is controlling on this

Court …, dictating affirmance of the trial court[.]” Appellee’s Brief at 28. In

Adamitis, the appellant/policyholder challenged a regular use exclusion

contained in his personal automobile insurance policy issued by Erie, arguing

it “both violates Section 1731 of the MVFRL and is void against public policy.”

Adamitis, 54 A.3d at 375. The Adamitis Court discussed Williams – and

Burstein – at length in rejecting appellant’s claim that the regular use

exclusion violated public policy.           See id. at 377-78.      We further held,

“Williams likewise governs [a]ppellant’s related claim … that application of

the regular-use exclusion against him violates Section 1731 of the MVFRL as

he never signed a rejection of UIM coverage as required by Section 1731(c).”

Id. at 378-79 (footnote citation omitted).             As discussed above, Williams’

analysis with respect to Section 1731 is dicta and not binding on this Court.

Rush, 265 A.3d at 797-98; see also Johnson, 2022 WL 541520, at *5.



____________________________________________


5   This Court in Rush did not cite to Adamitis.

                                            - 16 -
J-A18023-22


Accordingly, there is no merit to Erie’s claim that Adamitis compels

affirmance of the trial court.

        Based on the foregoing, we conclude the trial court erred in granting

Erie’s motion for judgment on the pleadings, as its right to succeed was not

certain. Accordingly, we reverse and remand for further proceedings.6

        Judgment     reversed.       Case      remanded   for   further   proceedings.

Jurisdiction relinquished.

        Judge McLaughlin joins the opinion.

        Judge Stabile concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/7/2022




____________________________________________


6   In light of our disposition, we need not address Appellants’ remaining issues.

                                          - 17 -